DETAILED ACTION

Response to Amendment

A response was received on 20 June 2022.  By this response, Claims 1-4, 9-12, and 15 have been amended.  No claims have been added or canceled.  Claims 1-18 are currently pending in the present application.
The amendments to the specification in the 20 June 2022 response were not fully compliant with the provisions of 37 CFR 1.52, as detailed in the telephonic interview conducted 28 July 2022 (see the interview summary mailed 03 August 2022).  A supplemental response was received on 29 July 2022 providing compliant amendments to the specification and has been entered as per 37 CFR 1.111(a)(2)(i).

Response to Arguments

Applicant’s arguments with respect to the rejection of Claims 1-18 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 20 June 2022 have been fully considered but they are not persuasive.
Regarding the objection to Figure 2 as requiring a prior art label, Applicant generally asserts that the elements of Figure 2 “may be integral components of the claimed invention” and should not be labeled as prior art (page 7 of the present response).  However, it is not clear how the elements of the computing device shown in Figure 2 would be integral components of the claimed methods.  Further, each of the components of Figure 2 is described as known in the art and in a generic manner (see paragraphs 0073-0080 of the specification) and therefore only that which is old is illustrated.  Further, there is nothing in the figure or the description that clearly ties the figure or the elements thereof to any aspect of the claimed invention.
Therefore, for the reasons detailed above, the Examiner maintains the objection set forth below.

Drawings

The objection to the drawings for informalities are withdrawn in light of the amended drawings filed.  The objection to Figure 2 as requiring a prior art label is NOT withdrawn for the reasons detailed above.
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The objection to the disclosure for informalities is NOT withdrawn, because not all issues have been addressed, as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0074, numerous abbreviations are used without having been defined or written out in full.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-18 under 35 U.S.C. 112(b) as indefinite is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maciejak et al, US Patent 10169586 (cited in the previous Office action), in view of Aharoni, US Patent 11010469 (cited in the previous Office action).
In reference to Claim 1, Maciejak discloses a method that includes issuing a request to a file system event monitor to generate a notification event message when an access operation is performed on a bait file within a file system of a computing device and receiving a notification event message in response to occurrence of an access operation (Figure 4, steps 410-412; column 11, lines 21-31; see also column 11, lines 56-64, and column 12, lines 16-23); obtaining a process identifier associated with the access operation within a data structure and determining if an executing process associated with the process identifier is potentially malicious (column 11, lines 38-46, PID is process identifier; see also column 12, lines 16-30); and if the process is determined to be potentially malicious, issuing a command to terminate the process and send a warning message reporting the process as potentially malicious (Figure 4, step 416; column 11, lines 38-46; see also column 12, lines 4-9 and 31-37).  However, Maciejak does not explicitly disclose that the process is determined to be potentially malicious by comparing the process to a list of preapproved software.
Aharoni discloses a method that includes requesting a file system event monitor to generate a notification event message when an access operation is performed on a bait file within a file system of a computing device and receiving a notification event message in response to occurrence of an access operation (column 17, lines 3-21 and 31-54); and obtaining a process identifier associated with the access operation within a data structure and determining if an executing process associated with the process identifier is potentially malicious by comparing the process identifier to a list of preapproved software (column 12, line 55-column 13, line 11; column 14, lines 51-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maciejak by including the whitelist of Aharoni, in order to allow processes to perform default processing without triggering interventions (see Aharoni, column 13, lines 5-11).
In reference to Claim 2, Maciejak and Aharoni further disclose waiting for the notification event message (Maciejak, column 12, lines 62-67).
In reference to Claims 3-6, Maciejak and Aharoni further disclose installing the bait file in a user area of the computing device with a user file name or random file name (Maciejak, column 11, line 56-column 12, line 3; Aharoni, column 8, lines 1-8).
In reference to Claims 7 and 8, Maciejak and Aharoni further disclose a read or delete operation (Maciejak, column 8, lines 7-12; Aharoni, column 6, lines 53-62).
In reference to Claim 9, Maciejak and Aharoni further disclose reporting an identification of ransomware including a process name (Maciejak, column 11, lines 38-46).
In reference to Claims 10 and 11, Maciejak and Aharoni further disclose operating system command programs or an authorized third party application (Maciejak, column 6, line 48-column 7, line 22).
In reference to Claim 12, Maciejak and Aharoni further disclose increasing scheduling priority of monitoring upon receiving a notification event message (Maciejak, column 8, lines 23-40).
In reference to Claims 13 and 14, Maciejak and Aharoni further disclose terminating processes in a tree or group (Maciejak, column 11, lines 38-46; see also column 12, lines 4-9 and 31-37; Aharoni, column 4, lines 5-14).
In reference to Claims 15 and 16, Maciejak and Aharoni further disclose calculating and transmitting a signature (see Aharoni, column 16, lines 34-48).
In reference to Claims 17 and 18, Maciejak and Aharoni further disclose shutting down the operating system and rebooting in safe mode (Maciejak, column 11, lines 38-46; see also column 16, lines 5-10).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492